DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Claims 1 and 24 have been amended to require generating a plurality of points patterned as a three-dimensional (3D) holographic projection or 3D optical pattern using “a pulsed laser source” and delete the term “substantially”. Moreover, Applicant has corrected a minor informality in claim 3, changed the dependency of claims 13, 15, and 28, as well as re-introduced cancelled claims 4, 7-11, 16-17, and 19-21 as new claims 29-40. No new matter has been added.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/02/2022 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, all references listed in said IDS have been fully considered.

Drawings
RE: Objection to the drawings
	The amendment to the specification (par. [00354]) is sufficient to overcome the minor informality on the drawings.

Claim Objections
RE: Objection to claims
	The typographical error in claim 3 has been rectified, thereby obviating the claim objection.

Warning
Applicant is advised that should claim 36 be found allowable, claim 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Rejection of claims 13, 15, and 24-26 under 35 U.S.C. 112(b)
	The dependency of claims 13 and 15 have been changed to claims 12 and 14, respectively, and the relative term “substantially” has been omitted. These amendments resolve the issues of lack of antecedent basis and indefiniteness. Thus, the rejections have been withdrawn.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

RE: Rejection of claims 4, 7-11, 16-17, and 19-21 under 35 U.S.C. 112(d)
Cancelled claims 4, 7-11, 16-17, and 19-21 have been deleted and their limitations have been added as new claims 29-40. These new claim are in proper dependent form so the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 1, 5, 18, and 22-25 over Shusteff et al. in view of Mullins; claims 1-11 and 16-28 over Shusteff et al. in view of Mullins, Stevens et al., and Pereira et al.; claims 1-28 over Shusteff et al. in view of Mullins, Stevens et al., Pereira et al., Suematsu et al., and Warren et al.
	Applicant traverses the rejections because neither Shusteff et al. nor Mullins teaches the new requirement of “using a pulsed laser source to generate” a plurality of points patterned as a 3D projection. Referring to par. [0172] of the Specification, Applicant points out that a pulsed light source can reduce the interference from the light source and consequently decrease heat. Applicant therefore argues that requiring use of a pulsed laser source destroys the operability of Mullins as said prior art depends on interference points having enough energy to produce heat. 
	All arguments have been fully considered but are found unpersuasive. It is conceded that Shusteff et al. and Mullins do not teach the new limitation. Shusteff et al. only discloses employing an electromagnetic energy source with a high degree of spatial and temporal coherence for useful diffraction and interference in holographic shaping such as a single-mode laser source (par. [0024]), while Mullins only teaches utilizing a light source for illuminating SLM such as a laser or laser diode (par. [0049]).  Regardless, it should be noted that the section of par. [0172] quoted by Applicant refers to the embodiment wherein the laser lines “may be non-interfering”. The claims, however, do not specify that the plurality of points generated by the pulsed laser source are non-interfering. In addition, it is known in the art that a pulsed laser can provide  interfering focal points for generation of holograms. For example, Brotherton-Ratcliffe et al. (US 2003/0058490 A1) teaches forming holograms using a holographic printer comprising a laser source for producing a laser beam and a lens system for creating a hologram, wherein the laser source comprises a pulsed laser source (par. [0034]-[0039]). Thus, it is respectfully submitted that use of a pulsed laser source does not necessarily mean reduction or exclusion of interfering points such that a 3D hologram cannot be made.
To address the newly added limitation, the rejections of record have been withdrawn and replaced with new grounds of rejection as presented below.

RE: Rejection of claims 1-11 and 16-28 over Shusteff et al. in view of Mullins, Stevens et al., and Pereira et al.; claims 1-28 over Shusteff et al. in view of Mullins, Stevens et al., Pereira et al., Suematsu et al., and Warren et al.
	Traversal of rejections is based on the secondary references not curing the deficiencies of Shusteff et al. and Mullins.
The traversal has been fully considered and is found persuasive. New grounds of rejection have been set forth below.

New grounds of rejection
Claims 1, 5, 18, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shusteff et al. (Pub. No. US 2008/0015672 A1) in view of Mullins (Pub. No. US 2020/0041957 A1) and Brotherton-Ratcliffe et al. (Pub. No. US 2003/0058490 A1).
Shusteff et al. states that two-dimensional additive manufacturing techniques like projection stereolithography have limitations inherent to building two layers, which include difficulty in reproducing geometries accurately and slow processing time. Thus, there is a need for a system and method capable of producing three-dimensional (3D) geometries at an improved rate and better surface control (par. [0008]-[0009]).  
Accordingly, Shusteff et al. discloses a multi-beam resin curing system and a method for whole-volume additive manufacturing that uses phase or amplitude modulation of light to achieve lithographic patterning and curing of 3D geometries or patterns within a photosensitive resin bath. Curing regions may be optically generated at arbitrary locations in a photosensitive bath so that fabrication of a part or object having periodic or aperiodic geometries can be performed in a whole-volume manner. Simultaneous curing of select volumetric regions representing a 3D pattern of all of the part or object provides the benefit of increasing fabrication speed and reducing geometrical constraints on fabricate parts (par. [0013]).
The disclosed method is a multi-beam resin curing method for whole-volume additive manufacturing of an object. The method comprises: illuminating a SLM with a light beam from a light source; controlling the SLM to impress an image onto the light beam so as to produce a modulated light beam; and using projection optics to produce at least two sub-image beams from the modulated light beam to intersect each other in a photosensitive resin bath so as to simultaneously cure select volumetric regions thereof in a 3D pattern representing all of the object (par. [0011], [0022]). To produce a 3D structure within the bulk of a liquid photopolymer rather than in layers at a surface, the photosensitive resin in the bath is preferably minimally absorptive. Examples of applicable resin include poly(ethylene glycol) diacrylate (PEGDA) with a titanocene free-radical photoinitiator called Irgacure 784, hexandiol diacrylate (HDDA), tBA-PEGDMA, and POSS-diacrylate (par. [0034]).
The disclosed method uses SLMs or other dynamically configurable masks like Liquid Crystal on silicon SLM devices (LCOS-SLM) as an enabling core components of the phase- and intensity-modulated embodiments (par. [0014]).
In the phase-modulation embodiment, holography is used to provide controlled delivery of light energy to drive the whole volume fabrication of an object, particularly by illuminating a phase-modulating SLM with incident light from a coherent light source like a laser, controlling said SLM to modulate the spatial distribution of the phase within the light field to impress a digital phase profile of an image thereon (e.g. computer generated hologram), using beam projection optics to produce two or more sub-image beams (such as by deconvolving the phase-modulated output of the SLM into an intensity-modulated light beam having an intensity profile corresponding to the image and then dividing it into sub-image beams), and then projecting the sub-image beams to intersect each other in the photosensitive resin bath, thereby simultaneously curing select volumetric regions of the resin bath in a 3D pattern representing all of the object (par. [0014]). On the other hand, in the amplitude-modulation embodiment, light is patterned by an amplitude-modulating SLM like a digital micromirror device (DMD) to achieve simultaneous curing of selected locations in 3D space, preferably by illuminating the amplitude-modulating SLM with incoherent light and using said SLM to project multiple sub-image beams (each having an intensity profile corresponding to a section of the image) to intersect each other in a photosensitive resin bath (par. [0015]). 
The holographic principle allows for recording and reconstruction of 3D geometric information by capturing the phase and amplitude information contained within a light field. Since holographic reconstruction requires the use of light waves capable of interference, a single frequency laser for temporal coherence is preferably used and the light delivered to the SLM ideally consists of flat phase-front plane waves. Thus in the phase-modulation embodiment, an electromagnetic energy source with a high degree of spatial and temporal coherence such as a single mode laser source is preferably utilized for holographic shaping of the light field (par. [0024]).
The disclosed method significantly increases the rate of curing (compared to the layer-by-layer curing of conventional techniques), removes the need for mechanical adjustments, generates surfaces/volumes in a single exposure, helps smooth the surface, enables simultaneous generation of complex shapes in a single exposure, and allows the object to be produced as a single structure and without the need for removable support structures (par. [0017]).
Shusteff et al.’s method of whole-volume additive manufacturing of an object is comparable to the instant application’s method as explained below:
Regarding claims 1 and 24: using (i) a dynamically configurable mask like LCOS-SLM or DMD to impress a digital phase profile of a computer-generated hologram onto a received incident light, as well as (ii) projection optics to produce at least two sub-image beams from the modulated light and project the sub-image beams to intersect each other in a photosensitive resin, wherein the intersection results in generating a complex 3D light pattern representing all of the object (i.e., holographic reconstruction; par. [0033], [0035]), is analogous to generating “a plurality of points patterned as a three-dimensional (3D) holographic projection” (claim 1). 
Simultaneously curing select volumetric regions of a photosensitive resin bath containing a liquid photopolymer like PEGDA in a 3D pattern that represents all of the object, thereby manufacturing the object, meets the requirement that the 3D holographic projection corresponds “to said object in a medium comprising one or more precursors of a polymer, to form said object comprising said polymer”.
Shusteff et al. is different from the claimed method in that it does not explicitly state that the projected 3D hologram is a pattern of “a plurality of points”. The prior art also does not teach that the light source is specifically “a pulsed laser source”.
Despite these differences, LCOS-SLM is cited as one particular SLM that can be employed to perform the disclosed method. Mullins teaches using a laser source to generate a laser beam(s) towards an LCOS-SLM, which modulates the laser beam based on a pattern from a processor to produce a modulated light that forms holographic wavefronts (a wavefront that reconstructs to form a holographic image) having a single or multiple focal points (par. [0022], [0027]-[0028], [0062]-[0063]), wherein the term “focal points” is defined as areas of concentrations of optical energy that can be relatively small so as to achieve high energy density (par. [0042]). The processor has dynamic holography printing application that identifies predefined spatial locations corresponding to the desire printing pattern of a 3D object in a target material, and generates LCOS-SLM control signal and laser control signal to adjust a position of the focal points of the modulated laser beams to correspond with the predefined spatial location. Based on the interference points of the focal points, distinct focused light regions corresponding to a body of a 3D object can be generated in the target material and cured (par. [0024]-[0026], [0064]-[0065]). 
Since LCOS-SLM is identified in Shusteff et al. as a suitable SLM for the disclosed method, a person with ordinary skill in the art before the effective filing date of the claimed invention would have used Mullin’s LCOS-SLM with reasonable expectation that it would yield a 3D hologram comprising distinct focused light regions, each of which has at least one focal point. The produced distinct regions of focused light are expected to cure 3D volumes of the photosensitive resin bath and form the 3D object. Obviousness is based on the rationale that all claimed elements were known in the prior art and their combination would have yielded nothing more than predictable results. See MPEP § 2143 and KSR, 550 U.S. 398, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Furthermore, use of a pulsed laser to generate a 3D holographic projection of an object is known and conventional in the art. Brotherton-Ratcliffe et al., for example, provides an apparatus and a method for producing holograms from digital data generated by a computer as a 3D model and digitally processed and displayed on a spatial light modulator (Abstract). The apparatus used in said method is a holographic printer comprising a laser source for producing a laser beam, a lens system for creating a hologram comprising a plurality of holographic pixels on to a photosensitive medium, and a positioning means, wherein the laser source comprises a pulsed laser source (par. [0034]-[0039]). Preferably, the pulsed laser is a monochromatic pulsed laser having a pulse duration of 1 fs-100 [Symbol font/0x6D]s and a temporal coherence of greater than 1 mm (par. [0096]). When coupled with an automatic spatial coherence varying means, the spatial coherence of the laser beam can be varied so as to control the diameter of the object laser beam at the Fourier plane (par. [0041], [0044]).
Accordingly, one with ordinary skill in the art before the effective filing date of the claimed invention would have further altered the method by employing a pulsed laser to provide light with reasonable expectation that it would produce at least two sub-image beams and consequently a 3D light pattern representing the object. Combining prior art elements according to known methods yields nothing more than predictable results. Id.
With regards to claim 24, Shusteff et al., Mullins, and Brotherton-Ratcliffe et al.’s modified method of producing the at least two sub-image beams using a pulsed laser (which indicates that the modulated light is split into two) and their subsequent projection in the photosensitive resin to simultaneously produce a 3D light pattern corresponds to “splitting a beam of light from a pulsed light source to simultaneously generate a 3D optical pattern corresponding to said object in a medium comprising one or more precursors of a polymer, to form at least a portion of said object comprising said polymer”, as explained above.
Hence, claims 1 and 24 are obvious over Shusteff et al., Mullins, and Brotherton-Ratcliffe et al..
Regarding claim 5: curing of the photosensitive resin like PEGDA results in formation of a polymeric object, which meets the limitation “wherein said object comprises a polymeric material, a metal, a metal alloy, a composite material, or any combination thereof”.
Regarding claim 18: Mullins’ teaching that the light beam being modulated by the LCOS-SLM to generate and project a 3D hologram is equivalent to “wherein said 3D projection comprises a 3D holographic projection of one or more energy beams from one or more energy sources”.
Regarding claims 22-23: the modified method’s use of only LCOS-SLM to produce a 3D hologram in the photosensitive resin bath satisfies the requirement that the 3D projection is “generated in said medium using a spatial light modulator or a digital micromirror device, but not both” and “generated in said medium without using a digital micromirror device”, respectively.
Regarding claim 25: the 3D hologram corresponding to the 3D object being manufactured is the same as “wherein said 3D optical pattern is a holographic projection corresponding to said object”.

Claims 1-3, 5-6, 18, 22-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shusteff et al. (Pub. No. US 2008/0015672 A1) in view of Mullins (Pub. No. US 2020/0041957 A1), Brotherton-Ratcliffe et al. (Pub. No. US 2003/0058490 A1), Stevens et al. (Pub. No. US 2019/0117402 A1), and Pereira et al. (Engineering 2015, Vol. 1, pages 90-112).
Shusteff et al., Mullins, and Brotherton-Ratcliffe et al.’s teachings are set forth above and applied herein. The prior art are found to render claims 1, 5, 18, and 22-25 obvious.
The modified method of Shusteff et al., Mullins, and Brotherton-Ratcliffe et al. is similar to the following claims:
Regarding claim 2: the object in the method of claim 1 is required to be “selected from the group consisting of a suture, stent, staple, clip, strand, patch, graft, sheet, tube, pin, and screws”.
Shusteff et al., Mullins, and Brotherton-Ratcliffe et al. do not teach that the object being manufactured is any of the recited materials.
According to Stevens et al., replicating the structure and function of human tissue in an implantable graft is a challenge because it requires a carefully-created blend of multiple components and known methods of tissue graft manufacturing offer limited manipulation. There is thus a need for improvements on tissue graft compositions and methods (par. [0003]-[0005]). Stevens et al. provides composite grafts, as well as methods of making and using them for implantation into a subject having a defect site to replace damaged tissue such as bone, cartilage, muscle, and skin (par. [0029], [0032]). The composite grafts comprise a (i) scaffold and (ii) biological component(s), wherein the biological components can be one or more kinds of cells, tissue, therapeutic particles, biological substances that promote tissue growth such as bone morphogenic proteins, and additional components like antibiotic (par. [0030], [0110]-[0111], [0131], [0133], [0158]), and optionally (iii) a biological adhesive like collagen gel and basement membrane matrix (par. [0153]).  
The scaffold can be a bone substrate or a synthetic scaffold having a trabecular structure (par. [0031]). The synthetic scaffold can comprise a bioresorbable polymer like polyglycolic acid and alginate, a non-bioresorbable polymer, or a metal (par. [0101]-[0103], [0186]). In one embodiment, a dermal composite graft is produced by combining dermal tissue particles or acellular collagen matrix with mesenchymal stem cells and/or keratinocytes (par. [0151]). To prepare a composite graft having a synthetic scaffold, Stevens et al. teaches printing a synthetic material in the form of a synthetic scaffold using an additive manufacturing process or 3D printing (par. [0036]). The additive manufacturing process can be a light polymerized printing method that employs photopolymer synthetic substrates (par. [0189]). 
A person with ordinary skill in the art would have recognized that Shusteff et al.’s whole-volume additive manufacturing is a light polymerized printing method that uses photopolymer synthetic substrates. Since Stevens et al. provides the motivation that tissue grafts are needed by patients having damaged tissue, it would have been obvious to use the modified method of Shusteff et al., Mullins, and Brotherton-Ratcliffe et al. to manufacture a tissue graft which can be configured in a variety of shapes such as patch, sheet, and screw as shown by Stevens et al.  (par. [0079], [0083], [0188]; Figures 1E, 2F, 2I, 6A). The obviousness of the instant claim is based on the rationale that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Moreover, it known in the art that photosensitive polymer resins used to produce 3D constructs in tissue engineering can contain cells as substantiated by Pereira et al.. Pereira et al. teaches that cells have been added to polymer precursors to create 3D cell-laden constructs. For instance, a suspension of human adipose-derived stem cells in poly(ethylene glycol) diacrylate (PEGDA) with a photoinitiator and Percoll can be used to fabricate a 3D hydrogel scaffold with the aid of a projection stereolithography system. The resulting construct comprises cells encapsulated within the porous 3D scaffold (section 3.1.2, page 101). Hence, one with ordinary skill in the art before the effective filing date of the claimed invention would have manufactured the tissue graft by incorporating a biological component like cells in the photosensitive polymer resin in the modified method. It can be predicted that said biological component would be encapsulated. 
Claim 2 is obvious over Shusteff et al. in view of Mullins, Brotherton-Ratcliffe et al., Stevens et al., and Pereira et al..
Regarding claim 3: a dermal composite graft is the same as “a skin implant”.
Regarding claim 6: examples of applicable bioresorbable polymer include polyglycolic acid and alginate, which satisfy “wherein said polymeric material comprises one or more materials selected from the group consisting of collagen, hyaluronic acid and other glycosaminoglycans, poly-dl-lactic-co-glycolic acid, poly-l-lactic acid, polyglycolic acid, alginate, gelatin, and agar”.
Regarding claims 26 and 28: the biological component like cells being incorporated in the photosensitive polymer resin, which becomes encapsulated in the scaffold upon photopolymerization, is considered to meet “wherein said medium comprises a cell, and wherein upon formation, said at least said portion of said object at least partially encapsulates said cell” and “upon formation of said object, at least a portion of said object comprises said polymer encapsulating said biological material”, respectively.
Regarding claim 27: the biological component is the same as “wherein said medium comprises a biological material”.
Regarding claim 29: Stevens et al.’s teaching that examples of materials that can be utilized to make the synthetic scaffold of a tissue graft is a bioresorbable polymer, a non-bioresorbable polymer, or a metal (par. [0101]-[0103]) meets “wherein said biological material is a polymer matrix”.
Regarding claim 30: Stevens et al. teaches that biological component can be one or more kinds of cells, tissue, therapeutic particles, and biological substances that promote tissue growth. This teaching fulfills “wherein said biological material is a cell”.
Regarding claim 31: the cell as a biological component of tissue graft being one or more kinds of cells is equivalent to “wherein said object comprises a plurality of cells, which plurality of cells comprises said cell”, which is interpreted to mean there is more than one cell of the same type.
Regarding claim 32: the teaching that the tissue graft can comprise a second biological component (par. [0063]) such as a dermal composite graft being produced by combining dermal tissue particles or acellular collagen matrix with mesenchymal stem cells and/or keratinocytes (par. [0151]) is analogous to “wherein said plurality of cells comprises cells of different types”.
Regarding claim 33: Stevens et al. teaches that the biological component like one or more cells can be derived from an autograft tissue obtained from the intended recipient of the graft (par. [0116]), thereby meeting “wherein said plurality of cells is of a subject”.
Regarding claim 34: mesenchymal stem cells and keratinocytes satisfy the requirement that the cell is “selected from the group consisting of… a stem cell”.
Regarding claim 35: biological substances that promote tissue growth or growth factors fulfill “wherein said object is configured to facilitate a growth of said cell”.  
Regarding claims 36-37: growth factors like bone morphogenic proteins and additional components like antibiotic meet the limitation “wherein said growth of said cell is facilitated at least in part by introducing an agent selected from the group consisting of a growth factor, a cytokine, chemokine, an antibiotic, an anticoagulant, an anti-inflammatory agent, an opioid pain-relieving agent, a non-opioid pain-relieving agent, an immune-suppressing agent, an immune-inducing agent, a monoclonal antibody, and a stem cell proliferating agent”.
Regarding claim 38: Stevens et al. teaches that the tissue graft can have more than one component that are integrated together such as a tissue graft comprising an osteogenic region and a chondrogenic region (par. [0081], Fig. 4C), wherein the osteogenic component harbors osteogenic tissue particles, osteogenic cells, and osteogenic growth factors (par. [0123]) while the chondrogenic region contains chondrogenic tissue particles, chondrogenic cells, and chondrogenic growth factors (par. [0135]). Thus, it would have been obvious for one with ordinary skin in the art to further alter the modified method by making the components of a tissue graft using various cells, which is equivalent to “generating a plurality of objects comprising said object, wherein said plurality of objects comprises a plurality of cells comprising said cell”.
Regarding claim 39: the osteogenic cells include osteoblasts and osteoblast-like cells such as osteoblast precursor cells (par. [0123], [0130]), thereby fulfilling “wherein said plurality of cells comprises cells of a same type”.
Regarding claim 40: since osteogenic cells and chondrogenic cells are not the same type of cells, the limitation “wherein said plurality of cells comprises cells of a different type” is satisfied.

Claims 1-3, 5-6, 12-15, 18, and 22-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shusteff et al. (Pub. No. US 2008/0015672 A1) in view of Mullins (Pub. No. US 2020/0041957 A1), Brotherton-Ratcliffe et al. (Pub. No. US 2003/0058490 A1), Stevens et al. (Pub. No. US 2019/0117402 A1), Pereira et al. (Engineering 2015, Vol. 1, pages 90-112), Suematsu et al. (Nature Biotechnology 2004, Vol. 22, pages 1539-1545), and Warren et al. (Pub. No. US 2011/0171689 A1).
The teachings of Shusteff et al., Mullins, Brotherton-Ratcliffe et al., Stevens et al., and Pereira et al. are described previously and applied herein. Shusteff et al., Mullins, Brotherton-Ratcliffe et al., Stevens et al., and Pereira et al. are found to render claims 1-3, 5-6, 18, and 22-40 obvious.
The modified method is comparable to the claims below:
Regarding claims 12-13: the object is further specified to be “configured to facilitate movement between or within cellular niches within said object” and “wherein said cellular niches comprise multicellular niches, thymic-like niches, sebaceous gland micro niches, multi-cellular tissue niches, organized cell niches, or any combination thereof”.
Shusteff et al., Mullins, Brotherton-Ratcliffe et al., Stevens et al., and Pereira et al. do not teach the limitations of the instant claims.
Nonetheless, Suematsu et al. states that transplantable lymphoid organs are beneficial in treating immune deficiency. The immune response needed for defense takes place in highly organized secondary lymphoid organs of vertebrates. It is the spatially and temporally organized microarchitecture of the secondary lymphoid organs
that enable antigen, antigen-presenting cells, and antigen-specific lymphocytes to interact and result in efficient immune response (Abstract and Introduction, left column, page 1539). Suematsu et al. teaches constructing a 3D synthetic lymphoid organoid by incorporating activated bone marrow-derived dendritic cells (DCs) and lymphotoxin alpha (LT[Symbol font/0x61])-expressing thymus-derived stromal cells (TEL-2-LT[Symbol font/0x61]) in a sponge-like collagenous scaffold (Methods, left column, page 1544). After several days of transplanting them in mice, the engineered lymphoid organoid was found to have an organized tissue structure similar to secondary lymphoid organs. It contains compartmentalized B-cell and T-cell clusters, high endothelial venule-like vessels, germinal centers, and follicular dendritic networks (Figure 1, page 1540; Figures 2-3, page 1541). In addition, antigen-specific, IgG-isotype antibody formation could be induced (Figure 4, page 1542). 
Furthermore, Warren et al. shows that 3D artificial immune systems can be used to develop and test vaccines, adjuvants, drugs, immunotherapies, and other materials that interact with the immune system (par. [0097]). Warren et al. discloses an artificial immune system comprising a bioreactor that houses skin and/or mucosal equivalent, lymphoid tissue equivalent (LTE), and lymphatic and blood vascular network equivalents (par. [0107]-[0113]). The LTE is constructed in a 3D scaffold that mimic lymph node geometry, having distinct T and B areas as well as contain lymph node cell types, cytokines, and chemokines. Co-printing of BLC, MIP-3[Symbol font/0x62], and SLC chemokines assist in self-organization of the LTE (par. [0131]-[0135]). When antigens or adjuvants are introduced, the artificial immune system can be induced to trigger dendritic cells and other cells to induce T and B responses (par. [0357]).
	Based on the teachings of Suematsu et al. and Warren et al., a person with ordinary skill in the art would have further altered the modified method by particularly using activated DCs and TEL-2-LT[Symbol font/0x61] stromal cells and a polymer like collagen to manufacture a 3D construct having an organized tissue structure similar to secondary lymphoid organs such that it contains compartmentalized B-cell and T-cell clusters, high endothelial venule-like vessels, germinal centers, and follicular dendritic networks. It can be expected that the resulting lymphoid organoid would have properties similar to natural secondary lymphoid organs. There is a reasonable expectation that introducing antigens or adjuvants would trigger dendritic cells and other cells to induce T and B responses. And since the lymphoid organoid is capable of producing antigen-specific antibodies, it is a source of antibodies that can be harvested. Thus, one with ordinary skill in the art would have also added the step of exposing the lymphoid organoid to an antigen or adjuvant and isolating the generated antibodies. The isolated antibodies would be useful in testing and/or producing vaccines or immunotherapies. Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Id.
Regarding claim 14-15: the object in the method of claim 1 is further required to be “configured to facilitate cellular interactions” and “wherein said cellular interactions are selected from the group consisting of B cell to T cell conjugate formation, B cell to B cell interactions, B cell to macrophage interactions, T cell to dendritic cell interactions, stromal cell interactions with T cells, stromal cell interactions with B cells, and stromal cell interactions with dendritic cells”, respectively, which are fulfilled by the expected properties of the resulting lymphoid organoid as discussed above (see rejection for claims 12-13).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

RE: Nonstatutory double patenting rejections
	A terminal disclaimer was filed on 8/02/2022 that disclaims the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents: 10,513,691; 10,933,579; and 11,085,018. Hence, the double patenting rejections over said patents have been withdrawn.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651